Citation Nr: 1617899	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-35 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for a heart disability, to include ischemic heart disease and hypertension.

3.  Entitlement to an initial compensable evaluation for right ear hearing loss.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder. 

5.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

6.  Entitlement to an effective date prior to November 14, 2011, for service connection for posttraumatic stress disorder.  

7.  Entitlement to an effective date prior to November 14, 2011, for service connection for tinnitus is denied.

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1962 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a travel board hearing before the undersigned in February 2016.  A copy of the hearing transcript is of record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable evaluation for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is evenly balanced regarding whether the Veteran's left ear hearing loss was caused by hazardous noise exposure during active service.  

2.  The evidence is evenly balanced regarding whether the Veteran's heart disability, to include hypertension and ischemic heart disease, is etiologically related to active service.

3.  As of February 26, 2016, sufficient evidence exists establishing the Veteran's service-connected posttraumatic stress disorder results in total occupational and social impairment.

4.  During the February 2016 travel board hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of entitlement to a higher evaluation for tinnitus, and entitlement to earlier effective dates for the award of service connection for tinnitus and posttraumatic stress disorder.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  A heart disability, to include ischemic heart disease and hypertension, was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for an evaluation of 100 percent for posttraumatic stress disorder have been met effective February 26, 2016.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to a higher evaluation for tinnitus, and entitlement to earlier effective dates for the award of service connection for tinnitus and posttraumatic stress disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The appellant has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Clarification of Issues

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative or on the record at a hearing.  38 C.F.R. § 20.204.  On the record during the February 2016 travel board hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of entitlement to a higher evaluation for tinnitus, and entitlement to an earlier effective date for service connection for tinnitus and posttraumatic stress disorder.  See Hearing Transcript P. 2.  Accordingly, the Board does not have jurisdiction, and the appeal is dismissed, with respect to these issues.

Regarding the claim for entitlement to service connection for a heart disability, in August 2009, the Veteran filed a claim for, among other things, entitlement to service connection for heart disease.  Contemporaneous medical records during this period reveal treatment for hypertension and coronary heart disease (otherwise known as ischemic heart disease).  See Memphis VAMC medical records.  In August 2011, the RO issued a rating decision denying entitlement to service connection for ischemic heart disease.  

In September 2011, the Veteran submitted a statement arguing his high blood pressure was incurred in active service.  Because it was submitted within one month following the August 2011 rating decision, the Veteran's statement may reasonably be interpreted as a notice of disagreement to the August 2011 rating decision, as well as intent to expand his claim of entitlement to service connection for heart disease to specifically include hypertension. 

Following the September 2011 statement, the RO issued a rating decision denying service connection for hypertension.  See September 2011 and April 2012 rating decisions.   The Veteran filed a timely notice of disagreement in March 2013.  A statement of the case was issued in October 2013 which continued the denial of service connection for hypertension.  The statement of the case did not specifically address heart disease as originally claimed by the Veteran in August 2009 (and denied by the RO in the August 2011 rating decision). 

Under these circumstances, the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).   However, as discussed below, the Board finds sufficient evidence to grant service connection for both hypertension and ischemic heart disease as part of the Veteran's broader claim of entitlement to service connection for a heart disability.  Because the entire benefit sought on appeal is being granted in this regard, the Veteran is not prejudiced by the Board adjudicating his claim in the absence of a statement of the case. 

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For chronic diseases listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  VA considers high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Left Ear Hearing Loss

The Veteran asserts his left ear hearing loss was incurred as a result of exposure to loud jet noises while on an aircraft carrier several hours per day during active service.  While on the aircraft carrier, he was exposed to jet noises without the benefit of hearing protection.  See Hearing Transcript P. 5.  He states his hearing has progressively gotten worse over the years.  Id. P. 6.  

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The evidence demonstrates the Veteran has a current left ear hearing loss disability.  See, e.g., June 2010 and December 2010 VA examinations.  There is conflicting evidence regarding whether the Veteran's left ear hearing loss is the result of in-service noise exposure.  The January 2010 VA examiner does not offer a specific opinion in this regard.  A December 2010 VA audiologist, on the other hand, opines it is less likely than not the Veteran's left ear hearing loss is caused by in-service noise exposure.  In explaining her rationale, however, she merely points to the lack of significant threshold shifts during service.  She does not address whether the type of hazardous noise the Veteran was exposed to in service may result in a delayed onset of hearing loss symptoms.  She concedes there is no evidence of post-service civilian or recreational noise exposure. 

The Veteran has already been granted entitlement to service-connection for right ear hearing loss, and exposure to hazardous noise is conceded.  See March 2010 rating decision.  The Veteran is competent to describe exposure to loud noises, as well as the timing of his hearing loss symptoms.  The Board finds him credible in this regard.  Given the lack of post-civilian noise exposure, and the fact that VA has already granted service connection for right ear hearing loss, the Board finds the evidence is evenly balanced regarding whether the Veteran's current left ear hearing loss is etiologically related to service.  Resolving reasonable doubt in his favor, entitlement to service connection for left ear hearing loss is granted.  

Heart Disability 

The Veteran asserts his heart disability, to include hypertension and ischemic heart disease, was incurred in active service.  In support, he points to his March 1967 exit examination revealing high blood pressure, and a March 2013 opinion written by a private internist indicating his hypertension is responsible for the development of "his other heart condition."  

The Veteran's entrance examination in September 1962 revealed blood pressure of 138 (systolic) over 66 (diastolic).  During his March 1967 exit examination, his blood pressure measured considerably higher at 140/90.  There is conflicting evidence regarding whether blood pressure of 140/90 constitutes sufficient evidence of hypertension.  

The September 2013 VA examiner, for example, indicates it is less likely than not the Veteran's current hypertension was incurred in service because she does not consider blood pressure of 140/90 as elevated for purposes of diagnosing hypertension.  

However, the Board recognizes that the definition of hypertension varies greatly within the medical community.  See Dorland's Illustrated Medical Dictionary, 32th Edition.  For example, various criteria for its threshold have been suggested, ranging from 140/90 to as high as 200/110.  Id.

There is no question the Veteran's blood pressure was considerably higher at the conclusion of service compared to the beginning.  Moreover, the Veteran testified at his hearing that he was diagnosed with high blood pressure and put on medication for it within one year of his separation from service. Thus, while neither the September 2013 VA examiner nor the VA schedule or ratings attribute blood pressure readings of 140/90 as evidence of hypertension, it nonetheless falls within the realm of what is reasonably considered evidence of elevated blood pressure or high blood pressure among members of the medical community, and the Veteran has provided credible testimony as to being treated for hypertension within one year of separation with medication - at a compensable rate.  38 C.F.R. §§ 3.307, 3.309, 4.104, Diagnostic Code 7101 (2015). Lay persons are competent to report contemporaneous diagnoses reported to them by medical professionals, and his testimony is supported by his elevated blood pressure readings at separation. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." ).  Thus, the Board finds the evidence is evenly balanced on this issue.  As such, resolving reasonable doubt in favor of the Veteran, entitlement to service connection for a heart disability, to include hypertension, is granted.  

The Board must next address whether the Veteran's broader claim of a heart disability specifically includes ischemic heart disease.  In this regard, a board certified doctor of internal medicine, Dr. E.C., submitted a statement in March 2016 indicating he personally treats the Veteran and is familiar with his medical history.  He further indicates he reviewed the Veteran's medical records (which, the Board notes, contain diagnoses of coronary artery disease throughout the appeal period).  He opines it is at least as likely as not the Veteran's hypertension over several years let to the development of this other heart condition.  

A thorough review of the record does not reveal any competent evidence refuting Dr. E.C.'s opinion.  The August 2011 rating decision denying entitlement to service connection for ischemic heart disease only addressed the disability in the context of the presumptive provisions relating to herbicide exposure.  The decision did not address whether the Veteran's ischemic heart disease was directly related to service, and it does not appear a VA examination of the heart was provided beforehand.  Moreover, the September 2013 VA examiner, who provided a negative nexus opinion regarding the Veteran's hypertension, did not specifically address any other heart conditions, including ischemic heart disease.

The competent evidence of record establishes the Veteran's ischemic heart disease developed secondary to his service-connected hypertension.  Thus, entitlement to service connection for ischemic heart disease is warranted as part of the broader claim of entitlement to service connection for a heart disability.


Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's posttraumatic stress disorder was assigned an initial evaluation of 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran asserts that a higher evaluation is warranted throughout the appeal period. 

Under the 9411 diagnostic code, a 30 percent evaluation is warranted for posttraumatic stress disorder where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. 

Ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

Turning to the evidence, the Veteran was provided a VA psychiatric examination in September 2013.  According to the examiner, the Veteran suffers from intrusive distressing recollections about Vietnam.  His symptoms include insomnia, irritability, anger, impaired concentration, hypervigilance, and exaggerated startled response.  He displays avoidance symptoms such as a preference for being alone.  He feels detached from others and suffers from depression.  

When addressing the diagnostic criteria for PTSD, the examiner indicated that the Veteran also experiences symptoms of reliving traumatic events including illusions, hallucinations, and dissociative flashback episodes; recurrent distressing dreams; and intense psychological distress and physiological reactivity at exposure to cues that resemble an aspect of the traumatic event.  He experiences markedly diminished interest in participation in significant activities, and he has irritability or outbursts of anger, difficulty concentrating, and difficulty sleeping.  He has weekly anxiety or panic attacks, and neglect of personal appearance and hygiene.  He has low self-esteem and struggles with hopelessness and helplessness.  He has low energy and low motivation.  At the time of the examination, he attended church and enjoyed fishing.  His highest level of education is high school graduate.  

On mental status examination he was alert and oriented, had restricted affect, denied suicidal and homicidal ideation, denied auditory or visual hallucinations, felt a little paranoid but had no overt evidence of psychosis. His speech was appropriate, there was no tangentiality, circumstantiality, flight of ideas or loosening of associations to his speech. Thought processes were linear and logical. He had some trouble with serial 7s. He was appropriately groomed.

The examiner concluded that the Veteran's symptoms cause "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  The examiner also opined he has "mild or transient" symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

At his travel board hearing, the Veteran and his spouse both testified credibly regarding the severity and frequency of his current posttraumatic stress disorder symptoms.  For example, the Veteran regularly experiences hallucinations.  See Hearing Transcript P. 13.  Whereas he experienced panic attacks on a weekly basis in September 2013, he now suffers from panic attacks every two or three days.  Id. at 14.  Moreover, it was noticeable that he had difficulty responding to the questions, at times providing an answer that was not appropriate to the question asked. His symptoms have worsened significantly since 2013.  Id. at 17.  

Given the severity and frequency of his symptoms as reported at the February 26, 2016 hearing, the Board determines the Veteran's posttraumatic stress disorder currently equates to total occupational and social impairment.  Since the September 2013 VA examination, all of his symptoms have persisted or worsened, and they may no longer be reasonably referred to as "mild" or "transient."  Based on the testimony of the Veteran and his spouse, it is at least as likely as not the Veteran is unable to secure or maintain gainful employment, or participate in meaningful social relationships, as a result of his posttraumatic stress disorder.  As such, an evaluation of 100 percent is warranted effective February 26, 2016, the earliest date evidence exists that the Veteran's posttraumatic stress disorder symptoms equated to total occupational and social impairment.  

Reviewing the evidence, the record does not support an evaluation in excess of 30 percent prior to February 26, 2016.  Prior to that date, the preponderance of the evidence demonstrates the Veteran's posttraumatic stress disorder manifested in, at worst, occupational and social impairment with occasional decrease and work efficiently and intermittent periods of inability to perform occupational tasks.  See September 2013 VA examination.  He did not have panic attacks more than once a week, impaired judgment, circumlocutory or otherwise abnormal speech patterns, or other symptoms required for a 50 percent evaluation. 

Moreover, his symptoms were a restricted affect, apprehensive/depressed mood, anxiety, sleep disturbance due to nightmares involving his stressor events, occasional feelings of hopelessness, low energy, and slight paranoia. He also relived his traumatic events through external and internal cues and avoided stimuli associated with the trauma, had irritability, exaggerated startle response, and some difficulty concentrating although he could respond to questions at the examination. While the examiner indicated that the Veteran's symptoms caused clinically significant distress or impairment in social and occupational functioning, she also determined that while clinically significant, they were only indicative of mild impairment in social and industrial functioning, and did not impair his ability to engage in physical or sedentary employment.  Reviewing the evidence, the Board finds that the Veteran's symptoms prior to February 26, 2016, do not equate in severity, frequency or duration to occupational and social impairment with reduced reliability and productivity, as required for a 50 percent evaluation.



ORDER

The issues of entitlement to a higher evaluation for tinnitus, and entitlement to earlier effective dates for the award of service connection for tinnitus and posttraumatic stress disorder are dismissed.  

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for a heart disability, to include ischemic heart disease and hypertension, is granted.

Entitlement to an evaluation in excess of 30 percent disabling for posttraumatic prior to February 26, 2016 is denied.  

Entitlement to an evaluation of 100 percent disabling for posttraumatic stress disorder is granted effective February 26, 2016.  


REMAND

As his hearing, the Veteran testified that his hearing loss has worsened since the last VA examination in 2010.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, a new VA audiological evaluation is warranted to determine the current severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological evaluation to determine the current severity of his bilateral sensorineural hearing loss.  The entire electronic claims file must be reviewed.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings.

The examiner should also address the impact of the Veteran's hearing loss disability on his occupational functioning, regardless of his current employment status.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  In scheduling the audiological evaluation, the AOJ must make reasonable attempts to accommodate the Veteran's limited mobility, to include, but not necessarily limited to: aiding in his obtaining transportation to the evaluation or arranging to have the Veteran's examined as his place of residence, if possible.  The Board recognizes that such accommodation may not be feasible.

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


